NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AMY L. WILSON,
Petition,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent. _
2012-3092
Petition for review of the Merit Systems Protecti0n
B0ard in case no. DAO752110276-I-1.
ON MOTION
ORDER
The Department of the Treasury moves to recaption to
name the Merit Systems Protecti0n Board as respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the B0ard. The
employing agency is designated as the respondent when
the B0ard reaches the merits of the underlying case. Here,
chs Bssrd dismisssd W11ssn’s sppss`1fsr1ssk sfjur»1sdis1;iss.

WILSON V. MSPB 2
ThuS, the B0ard is the proper respondent in this petition
for review.
According1y,
IT ls ORDERE:o THAT:
The motion is granted The revised official caption is
reflected above.
FOR THE COURT _
 1 1 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Amy L. Wilson
Carrie A. Dunsmore, Esq. - FlLED
- U.S. CUURT 0F APPEAl.S FUR
L1ndsey Schreckengost, Esq. 1145 p5nggAL (;1ncu|T
S21 APR 1 1 2012
.IAN HOBBAL¥
CLE"\K